DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missik-Gaffney (US Pub. No. 2009/0107600).
Regarding claims 1, 6, 14 and 18, Missik-Gaffney teaches a tire (10, figure 1) comprising: a sidewall (a pair of sidewall structures 16a, 16b, figure 1, paragraph [0069]) including an upper sidewall (upper sidewall region may comprise a peak-shaped sidewall block element, paragraph [0019]) wherein the upper sidewall includes a plurality of extruded, angled blocks (sidewall structures 16a, 16b include sidewall blocks 330, figure 10, paragraph [0086]) proximate an outer edge (second shoulder region 43b (outer edge) may comprise a plurality of peak-shaped sidewall blocks 330, paragraph [0086]) of the tire (10, figure 2, paragraph [0033]); and a plurality of shoulder blocks (first and second shoulder blocks 110, 120, figures 6, 7, and 10) wherein the plurality of shoulder blocks are at the outer edge of the tire on a shoulder (second shoulder region 43b may comprise a plurality of peak-shaped sidewall blocks 330, figure 2, paragraph [0086]), wherein the plurality of shoulder blocks includes a plurality of first block types (second shoulder block 120, figure 4) including a tread surface recessed from an edge of the tire, wherein the plurality of shoulder blocks includes a plurality of second block types (first shoulder block 110, figure 4) including a tread surface that extends outward, and wherein the plurality of shoulder blocks includes an alternating pattern using the plurality of first block types and the plurality of second block types (first shoulder block 110, second shoulder block 120, See figure 4). Additionally, Missik-Gaffney teaches a plurality of center lateral grooves (lateral grooves 57 and 58, see filled portions on annotated figure 3 below, paragraph [0074]) of a plurality of center blocks (traction blocks 70, figure 3, paragraph [0073]), wherein the first row of the plurality of center blocks is facing in a first orientation, and wherein the second row of the plurality of center blocks is facing in a second orientation that is opposite the first orientation (figure 3), wherein a first portion of the plurality of center lateral grooves are staggered from a second portion of the plurality of center lateral grooves, wherein one or more of the plurality of center lateral grooves of the plurality of central land portions are connected to one or more lateral grooves on the shoulder, and the one or more of the center lateral grooves of the plurality of central land portions are narrower than the one or more lateral grooves on the shoulder by a ratio of about 1:2 (see filled portions on annotated figure 3 below). Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio of width of lateral grooves on the shoulder to center lateral grooves of 1:2 as being taught or suggested by Missik-Gaffney. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
	
	

    PNG
    media_image1.png
    638
    589
    media_image1.png
    Greyscale


Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missik-Gaffney as applied to claims 1 and 14 above, and further in view of Thompson (US Pat. No. 5,944,082).
Regarding claims 11 and 21, Missik-Gaffney does not specifically disclose that one or more of the plurality of center lateral grooves have an angle of 62 degrees, and wherein the one or more lateral grooves on the shoulder have an angle of 72 degrees. Thompson teaches a tire where one or more of the plurality of center lateral grooves of the plurality of center ribs have an angle of 62 degrees, and wherein the one or more lateral grooves on the shoulder have an angle of 72 degrees (lateral grooves G1-G5 may be 60-150 degrees, figure 5, column 17, lines 51-67). It would have been obvious to one of ordinary skill in the art to include the lateral groove angles of Thompson in the tire of Missik-Gaffney to compensate for a tire’s residual aligning torque (see Thompson at abstract).
Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missik-Gaffney as applied to claims 1 and 14 above, and further in view of Reep (US Pub. No. 2003/0217801).
Regarding claims 12 and 22, Missik-Gaffney does not specifically disclose that the sidewall includes a 3-ply carcass with 2-ply high turn-up construction. Reep teaches using a carcass having 3 plies, including 2 ply high turn-up construction (paragraphs [0009]-[0010] and [0026]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a 3-ply carcass including 2 ply high turn-up construction as taught by Reep in the tire of Missik-Gaffney for the benefit of providing strength and durability for normal inflation as well as for low inflation running conditions (see Reep at paragraph [0029]).
Claim(s) 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missik-Gaffney as applied to claims 1 and 14 above, and further in view of Okabe (US Pub. No. 2014/0224398).
Regarding claims 13 and 23, Missik-Gaffney does not specifically disclose that only two rows of the plurality of shoulder blocks contact a bottom surface at maximum tire load of the tire. Okabe discloses a tire where only two rows of the plurality of shoulder blocks contact a bottom surface (paragraphs [0013] and [0021]; figure 2) at maximum tire load of the tire (paragraphs [0021]-[0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tire of Missik-Gaffney (combined) with the two rows as taught by Okabe to provide low rolling resistance while maintaining wet performance (see Okabe at paragraph [0006]).

Response to Arguments
Applicant’s amendments and arguments with respect to rejection of the claims under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1, 6, 11-14, 18 and 21-23 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Okabe.
Applicant's amendments and arguments with respect to the other prior art rejections of the claims have been fully considered but they are not persuasive.
Applicant argues that Missik-Gaffney’s lateral grooves 57, 58 are lateral grooves on the shoulder, not lateral grooves of the shoulder and center blocks. However, as the annotated figure 3 above clearly shows, Missik-Gaffney teaches that the lateral groove is of the shoulder and center blocks.
Applicant argues that Missik-Gaffney does not discuss the difference in size between the lateral grooves, and therefore fails to teach the claimed ratio of 1:2. However, as is set forth above in the rejection, figure 3 of Missik-Gaffney shows a lateral groove with a ratio of about 1:2 as claimed. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). Because the drawings clearly show a relationship between the widths of the center and shoulder portion of the lateral grooves having a ratio of about 1:2, Missik-Gaffney renders such a feature obvious. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 5, 2022
/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749